Case: 14-15618   Date Filed: 10/14/2015   Page: 1 of 7


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-15618
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 9:14-cv-80361-JIC



KARLYLE ALVINO,

                                                              Plaintiff-Appellant,

                                     versus

EQUINOX HOLDINGS, INC.,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                              (October 14, 2015)

Before HULL, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

      Karlyle Alvino appeals the district court’s grant of summary judgment in

favor of her former employer, Equinox Holdings, Inc. (“Equinox”), in her action
              Case: 14-15618     Date Filed: 10/14/2015   Page: 2 of 7


alleging gender discrimination in violation of the Florida Civil Rights Act, Fla.

Stat. §§ 760.01 et seq. (“FCRA”), and unpaid overtime in violation of the Fair

Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”).

      Alvino was employed as a personal trainer and group fitness instructor at

Equinox South Beach, a health and fitness club in Miami Beach, Florida. With

respect to her FCRA claim, Alvino claimed that Equinox created a hostile work

environment because she was subjected to inappropriate comments by some male

club members and encouraged by her supervisors to dress provocatively to help

sell personal training sessions. As to her FLSA claim, Alvino contended that

Equinox’s timekeeping procedures did not accurately track all of the time she

worked, and that, specifically, she was not compensated for off-the-clock time she

spent trying to generate personal training clients.

      In granting summary judgment, the district court concluded: (1) that the

alleged sexual harassment was not sufficiently severe or pervasive to alter the

conditions of Alvino’s employment; (2) that Alvino had not shown that Equinox

failed to pay her for her compensable time; and (3) that Alvino was not entitled to

be paid for the off-the-clock time she chose to spend at the club.




                                              2
                Case: 14-15618        Date Filed: 10/14/2015      Page: 3 of 7


       After careful review of the record and the parties’ briefs, we affirm. 1 With

respect to Alvino’s sexual harassment claim, for the reasons stated in the district

court’s November 17, 2014 order, we agree that Alvino’s evidence failed to show

that the harassment she allegedly experienced was objectively severe or pervasive

enough to constitute a hostile work environment. See Mendoza v. Borden, Inc.,

195 F.3d 1238, 1246 (11th Cir. 1999).

       Further, on appeal Alvino relies primarily upon her post-deposition

declaration and its exhibits to show that Equinox displayed inside the club images

from its national advertising campaign that depicted women as sexual objects and

used a business model that sold a sexual fantasy, rather than fitness, to older men.

The district court, however, did not consider this evidence, finding that some of

Alvino’s statements in her declaration conflicted with her prior deposition

testimony. Alvino does not challenge this evidentiary ruling on appeal. In any

event, even considering this evidence, Alvino did not establish objectively severe

or pervasive sexual harassment.

       We also affirm the district court’s entry of summary judgment on Alvino’s

FLSA claim, which warrants brief discussion. An employee bringing a claim of



       1
         This Court reviews de novo a district court’s grant of summary judgment, viewing the
evidence and drawing all reasonable inferences in the light most favorable to the non-moving
party. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005). Summary
judgment is appropriate “if the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
                                                   3
               Case: 14-15618     Date Filed: 10/14/2015    Page: 4 of 7


unpaid overtime work must establish that: (1) she worked unpaid overtime; and (2)

her employer knew or should have known about the unpaid overtime. Bailey v.

TitleMax of Ga., Inc.,776 F.3d 797, 801 (11th Cir. 2015).

      Alvinon was “on the clock” and paid when she was giving personal training

sessions, conducting group classes, or working a scheduled floor shift. However,

Alvino testified that most days she arrived at the club when it opened and remained

there between 11 and 18 hours each day, even when she was not “on the clock”

during those hours, because she was trying to generate a base of personal training

clients among the club’s members. According to Alvino, she spent her off-the-

clock hours at the club “being there, face time, walking around, meeting people,

talking to people, offering free training sessions.”

      Even assuming arguendo that Alvino presented sufficient evidence of the

first element—that her off-the-clock activity at the club was “work” within the

meaning of the FLSA for which she was not paid—she nonetheless failed to

present sufficient evidence of the second element—that Equinox knew or should

have known that whenenever Alvino was at the club, she was working overtime

without pay.

      It is undisputed that personal trainers were expected to use their scheduled

floor shifts to market their skills to clients, as well as perform other work such as

handing out towels, picking up equipment, mingling with club members and


                                              4
              Case: 14-15618     Date Filed: 10/14/2015   Page: 5 of 7


assisting them with their exercises. To that end, new trainers were typically

scheduled floor shifts several days per week. Trainers also were assigned to

conduct complimentary 60-minute Equifit sessions for new club members. For

personal training sessions, however, trainers set their own schedules with their

clients, and supervisors were not necessarily aware of when a trainer had scheduled

a session. In addition, trainers, including Alvino, were given free gym

memberships and encouraged to exercise at Equinox when they were not working,

and Equinox’s trainers spent a lot of time working out.

      Alvino did not testify that she was instructed to work “off the clock.”

Rather, Alvino believed she was expected to be at the club all day because a

supervisor once told her that two top trainers at Equinox had “lived at the club

when they first started.” The supervisor admitted making this comment while

trying to encourage Alvino, but explained that he was referring to the trainers’

“passion for fitness,” and meant that “they spen[t] a lot of time working out.”

      Alvino also did not testify that her supervisors knew that she was working

“off the clock.” Instead, Alvino said that “any manager” who was at the club

would have seen her there and that she “would hope” that her supervisors knew

given “how hard [she] was trying, and how much time [she] was pulling in.” In

other words, Alvino’s argument is that her managers should have inferred that she




                                             5
               Case: 14-15618    Date Filed: 10/14/2015    Page: 6 of 7


was working off the clock because she was present at the club for such long

periods of time.

      Alvino’s own testimony, however, suggests it would not have been readily

apparent to Equinox’s supervisors that Alvino continued to market herself to

clients outside her scheduled floor shifts and Equifit sessions. Alvino taught two

group classes each week in addition to her personal training sessions, Equifit

sessions, and scheduled floor shifts. Alvino also had friends who worked in

Equinox’s front desk, shop and juice bar, and her supervisors often saw her

socializing with them, rather than on the floor. Alvino came and went from the

club during the day to, for example, work other jobs (including teaching a one-hour

boxing class at another gym and waiting tables), run on the beach, or walk her dog.

Further, while floor shifts were scheduled, they could be rearranged to

accommodate trainers’ other work schedules, and Alvino liked to pick up as many

of the other trainers’ floor shifts as she could, so she could get paid while she was

at the club.

      Given that personal trainers such as Alvino lacked fixed schedules outside of

floor shifts and were frequently present for purposes other than floor shifts, Alvino

did not show that her lengthy presence at the club would have been conspicuous or

would have suggested to her supervisors that she was trying to generate clients off

the clock. Without more, a reasonable jury could not conclude that Equinox knew


                                              6
              Case: 14-15618    Date Filed: 10/14/2015   Page: 7 of 7


or should have known Alvino was working off the clock. Accordingly, the record

here demonstrates that the district court did not err in granting summary judgment

on Alvino’s FLSA claim.

      AFFIRMED.




                                            7